Title: To Thomas Jefferson from William Lee, 8 January 1825
From: Lee, William
To: Jefferson, Thomas


Sir
Washington
Jany 8. 1825
Mr Edward Wyer, a friend of mine purchased in spain the last year, a cabinet of Conchyology and mineralogy, which is said by those who are good judges to be valuable—He wishes to dispose of this collection and thinking it might be wanted at your Institute, I have taken the liberty to mention it to you as I presume it can be had cheap. Dr Wallace of Virginia is here & desires me to say that if you wish it, he will examine the specimens and give you his opinion of them and of their value. I am Sir with the highest venerationYour devoted humble servantWm Lee